Per Curiam.
Defendant was prosecuted before a justice of the peace on the charge of maintaining an unlicensed drinking place, wherein intoxicating liquors were sold by him as a beverage. Upon conviction, he appealed to the district court, where the judgment of the justice was affirmed. lie then appealed to this court.
We discover nothing in the record requiring discussion or extended mention. The complaint sufficiently charges a violation of section 1550, R. L. 1905. It is not important that the statute does not define “an unlicensed drinking place.” No definition is necessary. The statute sufficiently indicates the intention of the legislature, namely, to punish those maintaining places where intoxicating liquors are sold without a license.
*435Tbe docket entries of tbe justice* fixing tbe time and place for appearance before the justice to whom the cause was transferred, cannot be impeached by affidavit showing an oral understanding of tbe parties upon tbe question. Plymat v. Brush, 46 Minn. 23, 48 N. W. 443; Larson v. Dukleth, 74 Minn. 402, 77 N. W. 220. Section 4021, R. L. 1905, authorizes tbe district court in cases of this kind, where tbe judgment of tbe justice is affirmed, to impose, as a part of tbe sentence, tbe whole or any part of tbe costs of both tbe justice and tbe district court. There was no error, therefore, in so ordering in this case. Presumptively tbe district court properly ascertained tbe amount of tbe justice court costs. If there was error in so doing, tbe remedy was by motion in tbe court below, and not by appeal in tbe first instance.
Judgment affirmed.